I concur in this opinion in part only. In 1887, R.J. Windham gave to the plaintiff an informal deed by which he delivered the mortgaged premises "to hold for his own use and behoof until the rents and profits thereof have paid in full said mortgage debt." The debt referred to was the full $1,250. This action was commenced in 1905, within 20 years. This paper was informal, but a paper that is intended to secure a debt is a mortgage. It makes no difference what may be its form. If it had been a deed absolute, on its face, it would still have been construed a mortgage. If a paper intended as security *Page 521 
for a debt is a mortgage, then this paper, supplemented by delivery of possession, seems to me is clearly a mortgage. That paper is dated 1887, and this action commenced in 1905, seems to me clearly within time; and the entire debt is secured by mortgage and the foreclosure should be for the entire debt.
 *Page 1